Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on May 17,  2022 is acknowledged.  The traversal is on the ground(s) that an undo search burden is not presented.  This is not found persuasive because the non-elected method would require a different search string as it requires a suction tip, a restoration and an etching material, rinsing material or drying which is not required by the elected apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 17, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what the applicant is trying to claim. It is noted that the applicant has only claimed a base portion and a cap portion. The applicant has not positively claimed the flexible support sheet and suction tip. Therefore, the claim limitations referencing how the device and other elements are related to such elements are unclear. Specifically with respect to claims 1, 3 , and 8-9.
With respect to claim 6 it is unclear how the diameter can be both at least on mm and at most 50 mm. It is noted that for examination purposes, the limitation is being interpreted as an alternative, such as at least 10 or at least 50 mm, however, the applicant should amend the claim to clarify what is being claimed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (5,741,134).
Davis discloses a dental restoration holding device for supporting a dental restoration (it is noted that the device is capable of functioning as claimed, such that a restoration is capable of being supported on the screen member 35) comprising a base portion with a hollow base shaft defining a base shaft central opening, and a cap portion with a hollow cap shaft defining a cap shaft central opening, wherein the base portion is configured to engage a flexible support sheet 35 to define a support sheet that spans the base central opening for supporting a dental restoration relative to a suction tip that is capable of being positioned on an opposite side of the support surface relative to the dental restoration and that is inserted at least partially into the base portion (see fig. 7, it is noted that a suction tip is capable of being inserted in any of the embodiments to meet the claimed limitations). See above 112 rejection regarding how the claimed limitations are being interpreted. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Davis further teaches with respect to claim 2, wherein the base portion and the cap portion are integrally formed with one another (see annaoted figure, figs. 5-9).
Davis further teaches with respect to claim 4, wherein the base portion further includes a base flange that extends at least substantially perpendicular to a base shaft central axis that is defined by the base shaft (see annaoted figure).
Davis further teaches with respect to claim 5, wherein the base portion includes a stand portion configured to permit the dental restoration holding device to rest upon a horizontal surface in an upright orientation, and wherein the base flange defines the stand portion (see annaoted figure).
Davis further teaches with respect to claim 6, wherein the base shaft has a base shaft inner diameter such that the base shaft is configured to receive the suction tip therein by frictionally engaging an outer surface of the suction tip (see fig. 7, such that any of the embodiments can function as claimed, such that a suction tip can be received and frictionally retained therein) and wherein the base shaft inner diameter is at least 10 mm (col. 5, ll. 31-32, such that diameter 32 is .450 inches which is 11.43 mm which is at least 10 mm, see above regarding 112 rejection for clarification on how this limitation is being interpreted). 
Davis further teaches with respect to claim 7, wherein the base shaft is configured to engage a suction tip such that at least substantially all of a suction flow that enters the suction tip traverse the support surface when a vacuum source is applied to the suction tip and when the dental restoration holding device operatively engages the flexible support sheet to from the support surface (see figs. such that the device is capable of functioning as claimed, such that a suction tip is capable of being received within the base shaft as claimed and the structure would function as claimed such that there is nothing blocking the flow path between the sheet and the hollow shaft configured to be connected to a suction source).
Davis further teaches with respect to claim 8, wherein the base shaft includes an inner shaft catch 37 extending into the base shaft central opening and configured to restrict the suction tip from extending fully through the base shaft central opening and into the cap shaft central opening (see fig. 7).
Davis further teaches with respect to claim 9, wherein the inner shaft catch extends along an entirety of a perimeter of the base shaft central opening and forms an inner rim of the base shaft (see figs.5-9, col. 4, ll. 26-31). 
Davis further teaches with respect to claim 10, wherein the cap portion further includes a slash guard at least partially obstructing the cap shaft central opening and configured to restrict a liquid sprayed into the cap shaft from splashing out of the cap shaft (see fig. 9, annaoted figure, it is noted that the structure is capable of functioning as claimed, such that the inwardly extending edge/lip 132 would help prevent liquid from splashing out when used as claimed).
Davis further teaches with respect to claim 11, wherein the splash guard extends at least partially into the cap shaft central opening (see fig. 9, annaoted figure).
Davis further teaches wherein an upper portion of the cap shaft tapers inwardly toward a cap shaft central axis that is defined by the cap shaft to form the splash guard (see fig. 9, annaoted figure, such that portion 132 tapers inwardly). 
Davis further teaches with respect to claim 13, a dental restoration holding assembly for supporting a dental restoration comprising the dental restoration holding device of claim 1, the flexible support sheet 36 operatively engaging the base portion (see annaoted figure) and the suction tip 61 positioned on an opposite side of the support surface relative to a dental restoration, wherein the suction tip is operatively coupled to the base shaft to maintain the suction tip in a substantially fixed orientation relative to the support face (see fig. 7, col. 4, ll. 20-25, a frictional fit to provide a stable fit, it is noted any of the embodiments are capable of receiving the suction tip as claimed). It is noted that the suction taught by Davis is capable of functioning as claimed, such that a dental restoration can be inserted on side 25 and the suction tip inserted into the other side is capable of being connected to a suction source.
Davis further teaches with respect to claim 14, wherein a portion of the flexible support sheet is positioned between the base shaft and the suction tip (see fig. 8, such that the sheet is between the base shaft and suction tip).
Davis further teaches with respect to claim 15, wherein the flexible support sheet includes at least one of a mesh (col. 2, ll. 34-36, col. 3, ll. 27, claims 6-7).

Claim(s) 1, 3-4, 7, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (2002/0150863).
Bennett discloses a dental restoration holding device for supporting a dental restoration 302 comprising a base portion 24/224 with a hollow base shaft defining a base shaft central opening (see figs. 2-4), and a cap portion 26/26’ with a hollow cap shaft defining a cap shaft central opening (see figs. 2-4), wherein the base portion is configured to engage a flexible support sheet 28/286 (par. 40, a screen is flexible to degree) to define a support sheet that spans the base central opening for supporting a dental restoration relative to a suction tip that is capable of being positioned on an opposite side of the support surface relative to the dental restoration and that is inserted at least partially into the base portion (see fig. 7). See above 112 rejection regarding how the claimed limitations are being interpreted. 
Bennett further teaches with respect to claim 3, wherein the dental restoration holding device is configured to selectively transition between a disassembly configuration and an assembly configuration, wherein the cap shaft is configured to be operatively coupled to the base shaft in a close fit orientation when the dental restoration holding device is in the assembly configuration and wherein the base portion and the cap portion are configured to engage the flexible support sheet between the base shaft and the cap shaft wend the dental restoration holding device is in the assembly confirmation (see figs. 1-4, 7).
Bennett further teaches with respect to claim 4, wherein the base portion further includes a base flange 32 that extends at least substantially perpendicular to a base shaft central axis that is defined by the base shaft (fig. 4).
Bennett further teaches with respect to claim 7, wherein the base shaft is configured to engage a suction tip such that at least substantially all of a suction flow that enters the suction tip traverse the support surface when a vacuum source is applied to the suction tip and when the dental restoration holding device operatively engages the flexible support sheet to from the support surface (see fig. 7, such that the structure is capable of functioning as claimed).
Bennett further teaches with respect to claim 10, wherein the cap portion further includes a slash guard at least partially obstructing the cap shaft central opening and configured to restrict a liquid sprayed into the cap shaft from splashing out of the cap shaft (see fig. 3, such that the tapered portion 42 partially obstructed the cap central opening of element 142).
Bennett further teaches with respect to claim 11, wherein the splash guard extends at least partially into the cap shaft central opening (see fig. 3, explanation above).
Bennett further teaches wherein an upper portion of the cap shaft tapers inwardly toward a cap shaft central axis that is defined by the cap shaft to form the splash guard (see fig. 3 explanation above). 
Bennett further teaches with respect to claim 13, a dental restoration holding assembly for supporting a dental restoration comprising the dental restoration holding device of claim 1, the flexible support sheet 28/286 operatively engaging the base portion (see figs. 2-5) and the suction tip positioned on an opposite side of the support surface relative to a dental restoration (see fig. 7), wherein the suction tip is operatively coupled to the base shaft to maintain the suction tip in a substantially fixed orientation relative to the support face (see fig. 7, par. 45).
Bennett further teaches with respect to claim 14, wherein a portion of the flexible support sheet is positioned between the base shaft and the suction tip (see fig. 3, such that it is positioned between portion 33 of the base shaft and the suction tip attached to the end 34 of the base shaft).
Bennett further teaches with respect to claim 15, wherein the flexible support sheet includes at least one of a screen (par. 40, 42, claim 10).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/19/2022